Williams, J.
(dissenting). — This is an appeal from the order of the judge of the circuit court of Monroe county, discharging the plaintiff in a proceeding by virtue of a writ of habeas corpus.
There had been a trial in the district court of the county, and a plaintiff against whom the verdict was rendered, after the adjournment of the term at vrhich the case was tried, had filed his petition for a new trial, according to the provisions of section 3116 of the Revision. When a new trial is sought under the provisions of this section, “ the case shall be tried as other cases by ordinary proceedings.” The plaintiff, in the motion for *335a new trial, filed his petition with a justice of the peace, in accordance with section 4038 of the Revision, stating that he wished to have taken the affidavit of John Robb, the plaintiff in the habeas corpus case, to be used on the trial of the case stated in the petition for a new trial, to prove that the defendant in the original trial gave the jury after they retired to deliberate on their verdict, intoxicating liquors, and that the defendants also bribed witnesses at the trial.
In accordance with this petition, the justice summoned John Robb, who refused to be sworn and to make his affidavit of his knowledge of the facts, in relation to which his testimony by affidavit was wanted. Robb was, for this refusal, committed for contempt; and, to be discharged from this commitment, he obtained this writ and was discharged. From the order discharging Robb, there is an appeal to this court. Unless the plaintiff, in the petition for a new trial, could use the affidavit, he was not entitled to have it taken, and the justice could not compel the making of the affidavit.
It is provided by section 4065 in what cases depositions may be taken, to be used on the trial of civil actions, and as the ease in which Robb’s. affidavit was to be used was to be tried as a case by ordinary proceedings, his affidavit could not be used, unless he came within one of the specifications of this section. It is not shown in the habeas corpus proceeding that he did so come. The justice did not, therefore, have jurisdiction to take Robb’s affidavit, and, of course, he could not punish Robb for refusing to make it. The legal conclusion is, that the judge of the circuit court properly discharged the plaintiff, and the discharge should be
Affirmed.